      Case 1:20-cr-00109-RJA-HKS Document 97 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                         20-CR-109-A
RONNIE CHARLESTON,
                                  Defendant.


       This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr. pursuant

to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On January 19, 2021,

defendant Ronnie Charleston appeared before Magistrate Judge Schroeder and

entered a plea of guilty to Counts 15 and 16 of the Superseding Indictment. Count 15 of

the Superseding Indictment charges defendant with possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841(a)(1). Count 16 of the Superseding Indictment

charges the defendant with being a felon in possession of ammunition in violation of

Title 18 U.S.C. § 922(g)(1).

       Magistrate Judge Schroeder issued a Report and Recommendation (Dkt. No.

87) confirming his oral findings that defendant’s plea of guilty was knowing, voluntary,

and supported by a factual basis. It is hereby

       ORDERED that, upon review of the transcript of the January 19, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Charleston’s plea of guilty was knowing, voluntary, and

has a factual basis. Accordingly, defendant Charleston’s plea of guilty is accepted
      Case 1:20-cr-00109-RJA-HKS Document 97 Filed 03/25/21 Page 2 of 2




based upon the oral findings of the Magistrate Judge as confirmed in the written Report

and Recommendation. Dkt. No. 87. Sentencing is scheduled for July 1, 2021 at 12:30

pm. The parties are directed to the Court’s forthcoming Text Order for the submission

of sentencing documents.

      IT IS SO ORDERED.


                                        ___s/Richard J. Arcara________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: March 25, 2021
